DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed over prior art of record.
Most relevant prior art of record is Kim Sang Rok (KR20110126317A), hereinafter Rok.
Regarding claim 1, Rok teaches A rectangular flat-type slim speaker (“Figs. 1 and 2 are front and rear perspective views, respectively, of a flat panel speaker having a magnet-yoke holder according to a first embodiment of the present invention,” in ¶[0027]) having a slim magnetic core (120 IN Figs 1 and 2), comprising: a voice coil plate which comprises a voice coil (132 in Fig. 3) and is vertically erected (132 is vertically erected in Fig., 3); magnets spaced apart from each other with the voice coil plate therebetween (in Fig. 3, magnets 120 on both sides of voice coil 132); a diaphragm that is in contact with an upper end surface of the voice coil plate  and has an edge portion adhering to an upper end of a yoke (“The diaphragm 150 is coupled to one end (the upper portion in the drawing) of the base frame 110. That is, the diaphragm 150 is coupled to the bobbin 130.” in ¶[0031] and the edge portion of the diaphragm 150 is in touch with the yoke 121 in Fig. 5); a damper which is connected to a lower end surface of the voice coil plate and adheres to a lower end of the yoke (in Fig. 5, the frame 110 is connected to the lower end surface of the voice coil 132 and adheres to a lower end of yoke 121); Rok does not specifically disclose the device further comprising the yoke comprising a slit, into which the voice coil plate is inserted, in a center thereof in a longitudinal direction, a seating part to which an edge of the diaphragm adheres, a damper attachment part to which the damper adheres, and a space into which the magnets are inserted through left and right sides.
The following is the reason for allowance of claim 1:

Therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 2-11, claims are allowed for their dependency on allowed claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654